Citation Nr: 1742143	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  12-35 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to an initial, compensable rating for a bilateral hearing loss disability for the period from July 18, 2011, to February 8, 2012.

2.  Entitlement to a compensable rating for a bilateral hearing loss disability for the period from February 9, 2012, to July 23, 2013.

3.  Entitlement to a disability rating in excess of 50 percent for a bilateral hearing loss disability for the period from July 24, 2013, to September 8, 2015.

4.  Entitlement to a disability rating in excess of 30 percent for a bilateral hearing loss disability for the period from September 9, 2015.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1953 to May 1955.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a July 2012 decision of the RO that granted service connection for a bilateral hearing loss disability evaluated as 0 percent (noncompensable) disabling effective July 18, 2011.  The Veteran timely appealed for a higher initial rating.

In June 2013 and in July 2014, the Board remanded the matter for additional development.  In October 2015, VA's Appeals Management Office (AMO) increased the disability evaluation to 30 percent for a bilateral hearing loss disability, effective September 9, 2015.  

In November 2015 and in April 2016, the Board again remanded the matter for additional development.  In July 2017, the AMO increased the disability evaluation to 50 percent for a bilateral hearing loss disability, effective July 24, 2013, to September 9, 2015.  

Consistent with the evidence of record, the Board has recharacterized the issues on appeal as shown on the title page of this decision. The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  Because higher evaluations are available for a bilateral hearing loss disability throughout the period of the appeal, and the Veteran is presumed to seek the maximum available benefit for a disability, each of the claims remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Audiometric testing in May 2011 has revealed, at worst, Level VI hearing acuity in the right ear and Level VII hearing acuity in the left ear.

2.  Audiometric testing in February 2012 has revealed, at worst, Level III hearing acuity in each ear.

3.  Audiometric testing in July 2013 has revealed, at worst, Level VIII hearing acuity in each ear.

4.  Audiometric testing in September 2015 has revealed, at worst, Level VI hearing acuity in each ear.


CONCLUSIONS OF LAW

1.  For the period from July 18, 2011, to February 8, 2012, the criteria for an initial 30 percent, but no higher, disability rating for a bilateral hearing loss disability are met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1, 4.7, 4.85, Tables VI, VIa, VII; 4.86, Diagnostic Code 6100 (2016).

2.  For the period from February 9, 2012, to July 23, 2013, the criteria for a compensable disability rating for a bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1, 4.7, 4.85, Tables VI, VIa, VII; 4.86, Diagnostic Code 6100 (2016).

3.  For the period from July 24, 2013, to September 8, 2015, the criteria for a disability rating greater than 50 percent for a bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1, 4.7, 4.85, Tables VI, VIa, VII; 4.86, Diagnostic Code 6100 (2016).

4.  For the period from September 9, 2015, the criteria for a disability rating greater than 30 percent for a bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1, 4.7, 4.85, Tables VI, VIa, VII; 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

VA's duty to notify was satisfied by an October 2011 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran's claims on appeal have been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to his claim have been obtained, to the extent possible. The RO or AMO has obtained the Veteran's service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims on appeal, reports of which are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection has been established for a bilateral hearing loss disability, effective July 18, 2011.  The RO or AMO has evaluated the Veteran's disability under Diagnostic Code 6100 as initially 0 percent (noncompensable) disabling based on objective testing; as 50 percent disabling, effective July 24, 2013, based on objective evidence of a more severe level of hearing impairment; and as 30 percent disabling, effective September 9, 2015, based on objective evidence of a less severe level of hearing impairment.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2016).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Additionally, the anti-pyramiding provision of 38 C.F.R. § 4.14 directs that the evaluation of the 'same disability' or, more appropriately in this case, the 'same manifestation' under various diagnoses is to be avoided.  Indeed, in Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that, for purposes of determining whether a Veteran is entitled to separate ratings for different problems or residuals of an injury, without violating the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with the symptomatology of the other conditions.

Here, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is also competent to report symptoms of hearing loss.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  He is competent to describe his symptoms and their effects on employment and daily activities.

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings reported at audiometric examinations.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.

The regulations include special provisions for evaluating exceptional patterns of hearing impairment:

(a) When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b) When the pure tone threshold is 30 decibels or less at 1000 hertz, and 70 decibels or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

38 C.F.R. § 4.86.

Private records show that the Veteran was fitted for hearing aids in 2011.

Speech audiometry in May 2011 revealed speech recognition ability of 68 percent in the right ear, and 64 percent in the left ear.  On audiometric testing, pure tone thresholds, in decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
50
70
70
75
LEFT
N/A
70
70
80
95

Pure tone threshold averages (rounded up) in May 2011 were 67 for the right ear and 79 for the left ear.  These findings correspond to Level VI hearing in the right ear and to Level VII hearing in the left ear, which in turn corresponds to a 30 percent disability rating.  38 C.F.R. § 4.85, Tables VI and VII.

Here, the record reveals an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 in the left ear.  Applying Table VIa solely for the left ear, these findings correspond to Level VI in the right ear and to Level VII in the left ear, which in turn corresponds to a 30 percent disability rating.  38 C.F.R. § 4.86, Table VIa.  

Evaluations of hearing loss must be conducted by a state-licensed audiologist and are based upon organic impairment of hearing acuity as measured by the results of a Maryland CNC speech discrimination test, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 hertz.  38 C.F.R. § 4.85(a) and (d).

In this case, the Board has doubt as to whether the May 2011 speech audiometry used the Maryland CNC test to render controlled speech discrimination scores.  The AMO has made several attempts to seek clarification, but the provider is no longer in business.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102.  Accordingly, the Board finds that the Maryland CNC test likely was applied in May 2011.  Even if the exceptional pattern method was used for both ears, the result would be the same.  

The Veteran underwent a VA (contract) examination in February 2012.  He reported that his hearing loss disability impacted the ordinary conditions of daily life, and that he was unable to hear well.  Speech audiometry in February 2012 revealed speech recognition ability of 88 percent in each ear.  The February 2012 examiner indicated that the use of speech discrimination score was appropriate.  On audiometric testing, pure tone thresholds, in decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
40
60
70
75
LEFT
N/A
45
65
75
75

Pure tone threshold averages (rounded up) in February 2012 were 62 for the right ear and 65 for the left ear.  These findings correspond to Level III hearing in each ear, which in turn corresponds to a 0 percent (noncompensable) disability rating.  38 C.F.R. § 4.85, Tables VI and VII.  An exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 is not shown.  

Private records, dated in July 2013, show an assessment of bilateral severe-to-profound sensorineural hearing loss.  The Veteran reported difficulty understanding speech.  Speech audiometry in July 2013 revealed speech recognition ability of 26 percent in the right ear, and 40 percent in the left ear.  Basic concepts of speechreading were reviewed.  On audiometric testing, pure tone thresholds, in decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
85
85
90
100
LEFT
N/A
80
85
90
95

Pure tone threshold averages (rounded up) in July 2013 were 90 for the right ear and 88 for the left ear.  Here, the record reveals an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 in each ear.  Applying Table VIa for each ear, these findings correspond to Level VIII in each ear, which in turn corresponds to a 50 percent disability rating.  38 C.F.R. § 4.86, Table VIa.

The Veteran underwent another VA examination in September 2015.  He again reported that his hearing loss disability impacts the ordinary conditions of daily life, and that he cannot hear and had to focus on the speaker's face.  Speech audiometry in September 2015 revealed speech recognition ability of 72 percent in the right ear, and 80 percent in the left ear.  On audiometric testing, pure tone thresholds, in decibels, were reported as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
60
75
70
85
LEFT
N/A
65
75
75
85

Pure tone threshold averages (rounded up) in September 2015 were 73 for the right ear and 75 for the left ear.  Here, the record reveals an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 in each ear.  Applying Table VIa for each ear, these findings correspond to Level VI in each ear, which in turn corresponds to a 30 percent disability rating.  38 C.F.R. § 4.86, Table VIa.

The Board notes that the Veteran's service-connected tinnitus has been evaluated separately and is not for consideration in evaluating his bilateral hearing loss disability.  38 C.F.R. § 4.14. 

The Board has considered the Veteran's statements as to the difficulties he experiences socially as a result of his bilateral hearing loss disability and finds his report of difficulty understanding conversations credible.  However, the Board observes that VA examiners also considered the Veteran's functional difficulty, and that he required hearing aids in both ears. 
 
In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of a Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing loss disability was somehow defective, the Veteran bore the burden of demonstrating any prejudice caused by a deficiency in the examination.

Here, the Veteran reported during VA examinations that his hearing impairment was progressively worsening, and that he had difficulty understanding speech.  Thus, information concerning how the Veteran's hearing loss disability affected his daily functioning was obtained.  The Court has specifically held that the rating criteria for a hearing loss disability contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are the effects that VA's audiometric tests are designed to measure.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017). In essence, VA's audiological examinations are designed for purposes of obtaining information necessary for the full and accurate application of the "Percentage Evaluation for Hearing Impairment" tables, which are based exclusively on the results provided from two objective tests-namely, a pure tone audiometry test and a speech discrimination test.  See 38 C.F.R. § 4.85.  

While the Veteran indicated that he did not comprehend most of the July 2012 examiner's questions and made random selections, he has not offered any evidence demonstrating that the testing method used produced inaccurate, misleading, or clinically unacceptable results.  To the contrary, one VA examiner in February 2016 opined that the July 2013 results appeared to be "the outlier." Hence, the Board concludes that the objective clinical findings outweigh the Veteran's lay assertions that higher disability evaluations are warranted during the applicable rating period.  Moreover, the potential "outlier" results are in the Veteran's favor.  

Accordingly, the Board finds that the preponderance of the evidence supports finding that the Veteran's bilateral hearing loss disability warrants an initial 30 percent, but no higher, disability rating for the period from July 18, 2011, to February 8, 2012; is against finding that a compensable disability rating is warranted for a bilateral hearing loss disability for the period from February 9, 2012, to July 23, 2013; is against finding that a disability rating in excess of 50 percent is warranted for a bilateral hearing loss disability for the period from July 24, 2013, to September 8, 2015; is against finding that a disability rating in excess of 30 percent is warranted for a bilateral hearing loss disability for the period from September 9, 2015; or that available findings do not accurately reflect the Veteran's hearing ability at any time.  

It must be emphasized that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  The Board acknowledges that the large variation in compensation may seem inconsistent with the Veteran's subjective sense of his hearing acuity.  In this case, the results are sensitive to whether the exceptional pattern of hearing impairment was indicated, requiring the use of that associated regulatory procedure.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The issue of whether referral for extra-schedular consideration is warranted must be argued by the Veteran or reasonably raised by the record.  Yancy v. McDonald, 27 Vet. App 484 (2016).  In this case, neither the Veteran nor the record raises the issue of an extra-schedular rating.  


ORDER

For the period from July 18, 2011, to February 8, 2012, an initial disability rating of no more than 30 percent for a bilateral hearing loss disability is granted.

For the period from February 9, 2012, to July 23, 2013, a compensable disability rating for a bilateral hearing loss disability is denied.

For the period from July 24, 2013, to September 8, 2015, a disability rating in excess of 50 percent for a bilateral hearing loss disability is denied.

For the period from September 9, 2015, a disability rating in excess of 30 percent for a bilateral hearing loss disability is denied.




____________________________________________
J. W. FRANCIS
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


